Exhibit 10.10

MOTOROLA MOBILITY

SUBSTITUTE AWARD DOCUMENT

For the

Motorola Mobility Holdings, Inc. Legacy Incentive Plan

Terms and Conditions Related to Employee Nonqualified Stock Options

 

Recipient:   

Sanjay K. Jha

      Date of Expiration:   

8/04/2018

Commerce ID#:   

 

      Original Number of Options Granted (adjusted):   

 

Original Date of Grant:   

8/04/2008

      Exercise Price (adjusted):   

 

         Number of Options Outstanding as of January 4, 2011 (adjusted):   

 

On the Original Date of Grant (the “Date of Grant”), Motorola, Inc. granted you
options to purchase shares of its common stock [under the Motorola Omnibus
Incentive Plan of 2006][pursuant to the inducement grant exception under the New
York Stock Exchange rules]. Such options have been assumed by Motorola Mobility
Holdings, Inc. (“Motorola Mobility” or the “Company”) through the Motorola
Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”) as of the
Distribution Date (as defined in the Plan). The number of options (“Options”)
awarded to you and the exercise price per Option (as adjusted, the “Exercise
Price”) have been adjusted as stated above to reflect the assumption and
substitution of the awards by Motorola Mobility under the terms of the Plan. As
adjusted, each Option entitles you to purchase one share of Motorola Mobility’s
common stock on the terms described below and in the Plan. Your future vesting
and exercise period will be based on your employment or service with Motorola
Mobility or a Subsidiary (as defined below).

The terms and conditions of this Award Document should be construed and
interpreted in accordance with the above, as well as the terms and conditions of
the Plan and the Employment Agreement by and between Sanjay K. Jha and Motorola,
Inc. dated as of the 4th day of August 2008.

Your Options will continue to vest and become exercisable in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Original Date of Grant
specified above, including any special vesting dates or conditions, with the
exception that your vesting on and after January 4, 2011 shall be determined
solely by reference to your employment or service with Motorola Mobility or a
Subsidiary. For the Number of Options Outstanding as of January 4, 2011(as
adjusted) that are currently vested and exercisable, and those that are
scheduled to vest and become exercisable on each future vesting date, you should
refer to your on-line account (currently with Morgan Stanley Smith Barney, and
reachable at https://www.benefitaccess.com/). You are strongly encouraged to
view your on-line account immediately to completely understand your Options and
their vesting schedule.

 

 



--------------------------------------------------------------------------------

Make-Whole (Plan)

 

Reference is made to the employment agreement (“Employment Agreement”) by and
between Sanjay K. Jha and Motorola, Inc. dated as of the 4th day of August 2008.

 

 

Vesting and Exercisability

You cannot exercise the Options until they have vested.

Regular Vesting – The Options will vest according to the terms and conditions
described above (subject to the other terms hereof).

Special Vesting – The Employment Agreement contains additional terms regarding
the vesting of your Options.

Exercisability – In general, you may exercise Options at any time after they
vest and before they expire as described below. The Employment Agreement
contains additional terms regarding the exercisability of your Options under
certain circumstances.

Expiration

All Options expire on the earlier of (1) the Date of Expiration as stated above
or (2) such earlier date provided for under the terms of the Employment
Agreement. Once an Option expires, you no longer have the right to exercise it.

Employment Agreement

The vesting, exercisability and forfeiture of your Options will be subject to
the terms of Section 5 of the Employment Agreement. In addition, your Options
will be subject to Section 3(b)(iii)(G) and Section 3(b)(iii)(H) of the
Employment Agreement.

Leave of Absence/Temporary Layoff

If you take a Leave of Absence from Motorola Mobility or a Subsidiary that your
employer has approved in writing in accordance with your employer’s Leave of
Absence Policy and which does not constitute a termination of employment as
determined by Motorola Mobility or a Subsidiary or you are placed on Temporary
Layoff (as defined below) by Motorola Mobility or a Subsidiary the following
will apply:

Vesting of Options – Options will continue to vest in accordance with the terms
and conditions set forth above.

Exercising Options – You may exercise Options that are vested or that vest
during the Leave of Absence or Temporary Layoff.

Effect of Termination of Employment or Service – If your employment or service
is terminated during the Leave of Absence or Temporary Layoff, the treatment of
your Options will be determined in accordance with Section 5 of the Employment
Agreement.

Other Terms

Method of Exercising – You must follow the procedures for exercising options
established by Motorola Mobility from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised and any taxes
that are required to be withheld by Motorola Mobility or a Subsidiary in
connection with the exercise. Options may not be exercised for less than 50
shares unless the number of shares represented by the Option is less than 50
shares, in which case the Option must be exercised for the remaining amount.

Transferability – Unless the Committee provides, Options are not transferable
other than by will or the laws of descent and distribution.

Tax Withholding – Motorola Mobility or a Subsidiary is entitled to withhold an
amount equal to the required minimum statutory withholding taxes for the
respective tax jurisdictions attributable to any share of common stock
deliverable in connection with the exercise of the Options. You may satisfy any
minimum withholding obligation and additional withholding, if desired, by
electing to have the plan administrator retain Option shares having a Fair
Market Value on the date of exercise equal to the amount to be withheld.

 

 

-2-



--------------------------------------------------------------------------------

Make-Whole (Plan)

 

Definition of Terms

If a term is used but not defined, it has the meaning given such term in the
Plan.

“Fair Market Value” is the closing price for a share of Motorola Mobility common
stock on the date of grant or date of exercise, whichever is applicable. The
official source for the closing price is the New York Stock Exchange Composite
Transaction as reported in the Wall Street Journal at www.online.wsj.com.

“Subsidiary” means an entity of which Motorola Mobility owns directly or
indirectly at least 50% and that Motorola Mobility consolidates for financial
reporting purposes.

“Temporary Layoff” means a layoff or redundancy that is communicated as being
for a period of up to twelve months and as including a right to recall under
defined circumstances.

Consent to Transfer Personal Data

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Mobility, its
Subsidiaries and your employer hold certain personal information about you, that
may include your name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, salary grade,
hire date, nationality, job title, any shares of stock held in Motorola
Mobility, or details of all options or any other entitlement to shares of stock
awarded, canceled, purchased, vested, or unvested, for the purpose of managing
and administering the Plan (“Data”). Motorola Mobility and/or its Subsidiaries
will transfer Data amongst

themselves as necessary for the purpose of implementation, administration and
management of your participation in the Plan, and Motorola Mobility and/or any
of its Subsidiaries may each further transfer Data to any third parties
assisting Motorola Mobility in the implementation, administration and management
of the Plan. These recipients may be located throughout the world, including the
United States. You authorize them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with whom you may elect to deposit any shares of stock
acquired pursuant to the Plan. You may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting Motorola Mobility; however, withdrawing your consent may affect your
ability to participate in the Plan.

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Mobility
or a Subsidiary, in its sole discretion, at any time. The grant of awards under
the Plan is a one-time benefit and does not create any contractual or other
right to receive an award in the future or to future employment. Nor shall this
or any such grant interfere with your right or the Company’s right to terminate
such employment relationship at any time, with or without cause, to the extent
permitted by applicable laws and any enforceable agreement between you and the
Company. Future grants, if any, will be at the sole discretion of Motorola
Mobility, including, but not limited to, the timing of any grant, the amount of
the award, vesting provisions, and the exercise price.

 

 

-3-



--------------------------------------------------------------------------------

Make-Whole (Plan)

 

No Relation to Other Benefits/Termination Indemnities

Your acceptance of this award and participation under the Plan is voluntary. The
value of your stock option awarded herein is an extraordinary item of
compensation. Except as provided in the Employment Agreement, the stock option
is not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension, or retirement benefits or similar payments,
notwithstanding any provision of any compensation, insurance agreement or
benefit plan to the contrary.

Substitute Stock Appreciation Right

Subject to compliance with Section 409A of the Internal Revenue Code of 1986, as
amended, Motorola Mobility reserves the right to substitute a Stock Appreciation
Right for your Option in the event certain changes are made in the accounting
treatment of stock options. Any substitute Stock Appreciation Right shall be
applicable to the same number of shares as your Option and shall have the same
Date of Expiration, Exercise Price, and other terms and conditions. Any
substitute Stock Appreciation Right may be settled only in common stock.

Acceptance of Terms and Conditions

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan and the Stock Option Consideration Agreement.

Other Information about Your Options and the Plan

The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

 

 

-4-